Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about September 14, 1995, which, in a proceeding to stay arbitration of respondent’s uninsured motorist claim, granted respondent’s motion to reargue a prior order directing a hearing on the issue of whether petitioner had canceled the policy, and, upon reargument, denied petitioner’s application for a stay of arbitration and ordered the parties to proceed to arbitration, unanimously affirmed, with costs.
Upon review of the documentary evidence submitted in support of respondent’s motion to reargue, including the letter from Motor Vehicle Accident Indemnification Corporation’s (MVAIC) counsel and the verified petition to confirm the prior arbitration award dated September 1, 1993, we find that this prior, confirmed inter-company arbitration between petitioner *292and. MVAIC collaterally estops petitioner from denying that the subject vehicle was insured by it at the time of the accident. Concur—Wallach, J. P., Nardelli, Tom, Mazzarelli and Andrias, JJ.